 
 
I 
108th CONGRESS
2d Session
H. R. 4092 
IN THE HOUSE OF REPRESENTATIVES 
 
March 31, 2004 
Mr. Hefley introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to require fair billing for hospital services provided to uninsured patients as a condition of Medicaid funding for a hospital. 
 
 
1.Short titleThis Act may be cited as Hospital Billing Fairness Act of 2004. 
2.Requirement for fair hospital billing for the uninsured 
(a)In generalSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended— 
(1)in subsection (i), by inserting after paragraph (8) the following new paragraph: 
 
(9)with respect to any amount expended for care or services furnished under the plan by a hospital unless the hospital has in effect with the Secretary a certification of fair billing practices described in subsection (h)(1); or; and 
(2)by inserting after subsection (g) the following new subsection: 
 
(h) 
(1)For purposes of subsection (i)(9), a certification of fair billing practices of a hospital under this paragraph is a certification, in a form and manner specified by the Secretary, that the hospital does not bill or collect from any uninsured individual (as defined in paragraph (3)) for care or services furnished by the hospital an amount that exceeds 125 percent of the full payment amount (including any deductibles, coinsurance, or other cost-sharing) that would be recognized and permitted under title XVIII with respect to such care or services furnished to an individual entitled to benefits under part A of such title and enrolled under part B of such title. The Secretary shall specify the method for computing such full payment amount in the case of care and services for which there is not a full payment amount computed for purposes of such title. 
(2) 
(A)In the case of a hospital that has in effect a certification under paragraph (1) and that collects any amount in excess of the amount permitted to be charged or billed under such certification, the hospital shall refund such excess amount on a timely basis (as defined by the Secretary consistent with time period described in section 1848(g)(1)(C)). 
(B)In the case of a hospital with such a certification that fails to provide a refund required under subparagraph (A), the hospital is subject to imposition of a civil money penalty in an amount equal to three times the amount of such excess. The provisions of section 1128A (other than subsections (a) and (b)) shall apply to civil money penalties under this subparagraph in the same manner as they apply to a penalty or proceeding under section 1128A(a). The Secretary shall provide for payment to the uninsured individual involved of the portion of such civil money penalty collected that represents the excess amount collected with respect to that individual. 
(3)For purposes of this subsection, the term uninsured individual means, with respect to care and services furnished by a hospital to the individual, an individual who does not have insurance or other third-party contractual benefits that provides payment for costs incurred for such care and services. In applying the previous sentence, an individual shall not be treated as having insurance or contractual benefits for care and services if benefits for such care and services are not payable under such insurance or benefits by virtue of application of a deductible or if such contractual benefits consist only of payment from a medical or health savings account or similar mechanism. . 
(b)Effective dateThe amendments made by subsection (a) shall first apply to payment amounts for care and services furnished after the end of the 60-day period beginning on the date of the enactment of this Act, but shall not apply to inpatient hospital services that are part of an admission that began before the end of such period.   
 
